Per Curiam..

Upon this appeal from a judgment of the Court of Claims the State of New York challenges only the assignment by the trial court of a value of $9,000 per acre on the date of the appropriation to approximately 34 acres of cropland abutting Route 28, the highest utilizable capacity of which was found to be that of a regional shopping center. An analysis of the proof of comparability which included evidence of the sale for a similar use of a tract comprising about 53 acres situate in the City of Kingston and having an entrance upon the same numbered route and three other public highways at a per-acre rate comprehending the cost of necessary fill of $5,866 and the consideration of all other relevant factors disclosed by the record persuade us that the unit value found by the trial court is excessive and should be reduced to $6,500. This figure arithmetically applied to the acreage directly appropriated and consequentially affected by the talcing results in the reduction of the quantum of the award to $232,571. Judgment modified, on the law and the facts, by reducing the award to $232,571 and interest and, as so modified, affirmed, without costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.